DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on February 6th, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0014416 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: ‘probe holder 292’ in [0055], ‘display 280’ first referenced in [0059], and ‘inputter 290’ first referenced in [0064] (paragraphs as numbered in applicant’s pre-grant publication US 2019/0239853).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 260, 270, 271, and 272 in Figs. 1 and 6. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters ‘23’ first in [0073] and ‘24’ in [0080] – [0082] have both been used to designate a ‘support member.’  Likewise, reference character ‘24’ has been used to designate both a ‘partition wall’ first in [0073] and ‘support member’ first in [0080]. 
Additionally, reference characters ‘220’ in [0092] and ‘221’ first in [0101] have both been used to designate a ‘second processor.’ Likewise, reference character ‘220’ has been used to designate both a ‘controller’ first in [0077] and the ‘second processor’ in [0092].

The drawings are further objected to because reference character ‘210’ has been used to designate a ‘signal processor’ first in [0106] and a ‘signal generator’ first in [0107] and Fig. 6. 
Additionally, the element ‘second inputter 290’ first in [0106] is referred to as ‘an inputter 290’ in [0064] and [0066]. For clarification, keep the label consistent for reference character ‘290’, and further to distinguish ‘inputter 290’ from ‘first inputter 30.’
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0038] – [0040], [0088], and [0123], “according an embodiment” should be corrected to “according to an embodiment.”
In paragraphs [0145] and [0153], “rotation angel” should be corrected to “rotation angle”.  
Applicant's cooperation in reviewing the disclosure to ensure that all text appears as intended is appreciated. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, 11-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayuki et al. (JP-2010194259).
Takayuki teaches an analogous ultrasonic diagnostic apparatus and method for displaying a plurality of acquired images from a transducer array being rotated by an angle, wherein the selected angle ultrasound image is displayed in real-time with previously acquired images frozen on the same display. 
With respect to claims 1 (apparatus) and 11 (method), Takayuki teaches an ultrasonic diagnostic apparatus (Fig. 1) comprising an ultrasound probe provided with an array having at least one transducer (probe 12 that may be a two dimensional array probe with ultrasonic transducers arranged in a two-dimensional matrix [0003]), a display configured to display an image captured by the array (monitor 14 in Fig. 1 “uses in vivo morphological information ( B-mode image)…as an image” [0018]), and a body (ultrasonic diagnostic apparatus main body 11 of Fig. 1) provided with a controller configured to control a rotation angle of the array to allow the selected image to be displayed on the display when at least one image is selected by a user among a plurality of images captured according to a rotation angle of the array: “the control processor 28 links with the rotation angle switching instruction input from the input device 13 
Fig. 11 (a) – (d) further teaches the additional element of displaying the plurality of images captured by the array, on a display by displaying a new “screen” each time a new angle is selected for ultrasonic imaging. 
	Claims 2 and 12 are further anticipated by Takayuki by teaching the controller obtaining an image in real time by rotating the array ([0071] as for claims 1 and 11 above) when the ultrasound probe is inserted into the inside of an object such as “in transesophageal examination” ([0005]). 
	Regarding claims 3 and 13, the controller sequentially displaying images on the display which are captured according to the rotation angle of the array are further taught by Takayuki in [0072]: “Furthermore, when the ultrasonic transducer array is switched to an arbitrary rotation angle other than the first, second, and third rotation angles, as shown in Figs. 11 (c) and 11 (d), A screen corresponding to the rotation angle is newly opened, and an ultrasonic image corresponding to each rotation angle is displayed in real time according to switching.” Each newly acquired image is therefore sequentially displayed as the real time image of the current rotation angle moves to the next (newly opened) screen position.
wherein the controller displays the plurality of images captured according to the rotation angle of the array and an image selected by the user together with each other on the display, is further taught by Takayuki in [0069] and [0071] as for claims 1 and 11: as the “real-time display screen is switched from the right screen to the third screen, and the ultrasonic images currently collected are displayed in real time on the third screen…each of the right screen and the left screen” representing the “ultrasonic images at the time of the most recent freeze operation on each screen are simultaneously displayed as still images” ([0069] and represented by Fig. 11(b)). 
	With regard to claims 5 and 15, Takayuki further anticipates the controller displaying the plurality of images and the image selected by the user to be distinguished from each other. In order for the next angle to be imaged, the first or previous angle images must be frozen by the control processor 28 from the input device 13. Therefore, the selected image is distinguished from the other images on the screen in that the selected image is a real time image while the plurality of images are frozen ([0069]-[0071]). 
	Claims 9 and 19 are further taught by Takayuki by disclosing an ultrasound probe comprising one of a 3D ultrasound probe, a matrix ultrasound probe, or a free hand ultrasound probe. Takayuki describes a “two dimensional array probe …used to scan a plurality of arbitrary cross sections using a plurality of ultrasonic transducers arranged in a two-dimensional matrix, and to acquire a plurality of ultrasonic images corresponding to each angle” ([0003]). 
	Claims 10 and 20, pertaining to the ultrasound probe comprising an insertion-type ultrasound probe are further taught by Takayuki as described by the transesophageal multiplane probe in [0004] as for claims 2 and 12 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Kawashima et al. (US 2005/0256402).
Takayuki teaches all the elements of claims 1 and 11, but does not disclose the controller displaying the image, which is selected by the user, on the display by enlarging the image selected by the user. 
Kawashima, which discloses an ultrasonic diagnostic apparatus for endoscopy including creating plural ultrasonic tomographic images for display to an operator, shares a technical field with the ultrasonic apparatus of Takayuki and the instant application. Kawashima teaches that “an operator can select an ultrasonic image recorded during radial scanning through the mouse 146 and/or the keyboard 147 and reads the selected one onto the monitor 107” ([0239]) as displayed enlarged on the right side of Fig. 27. Specifically, “a predetermined ultrasonic image is selected by an operator from ultrasonic images recorded in the HDD 144, the image mixing circuit 142 chronologically or in the opposite order reads the selected ultrasonic image and position and direction data of a series of ultrasonic images including the ultrasonic image recorded during scanning. Then, the image mixing circuit 142 outputs the read position and direction data to the guide image creating circuit 141” which “creates a guide image based on the position and direction data and outputs the guide image to the image mixing circuit 142 again. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display capabilities of Takayuki with the teachings of Kawashima to allow the selected image to be shown enlarged on the display to enable an operator to “easily and intensely” observe “a range of concern” ([0253]) while “more easily [recognizing] at which part the recorded ultrasonic image an ultrasonic image is recorded” ([0246]).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Dala-Krishna (US 2008/0312536).
Takayuki teaches all the elements of claims 1 and 11, but does not directly disclose the ultrasound probe further comprising a first inputter (claims 7 and 17) or the body further comprising a second inputter (claims 8 and 18) configured to receive the rotation angle and the rotation range of the array and the number of images displayed, from the user.
Dala-Krishna discloses an ultrasound imaging catheter relating to the field of diagnostic systems and methods wherein the rotation of a transducer array takes incremental ultrasound images spanning a volume which can be processed to generate three-dimensional composite images. Dala-Krishna teaches in Fig. 14 a series of steps of “user supplied parameters” in step 1402, including “rotation step size” and “rotation sweep angle.” This signal is supplied to a stepper motor, whereby “when the stepper motor stops at a step, the system acquires one or more image frames, step 1405” which are then “transmitted by the ultrasound imaging catheter as ultrasound signal data to the ultrasound imaging system, which stores the image data and inputter receiving the number of images it is inherent to the processers of “the master controller 1402 and the steps of acquiring images 1405 and displaying images 1406” to include the number of images based on the mathematical relationship between the rotation step size and sweep angle:
	number of images  =                         
                            
                                
                                    s
                                    w
                                    e
                                    e
                                    p
                                     
                                    a
                                    n
                                    g
                                    l
                                    e
                                
                                
                                    r
                                    o
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    s
                                    t
                                    e
                                    p
                                     
                                    s
                                    i
                                    z
                                    e
                                
                            
                        
                                              	.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus 11 or ultrasound probe 12 of Takayuki with the input parameters of Dala-Krishna to enable automated rotation of the an ultrasonic transducer array within a catheter for internal use, so as to avoid the disadvantages of manual rotation of the entire probe by a clinician such as “the position and angular orientation of the transducer array [moving] in an unpredictable manner…due to the” bending of catheter “through one or more angles in order to position it at the appropriate location…for diagnostic imaging” (Dala-Krishna [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasser et al. (US 2020/0163732) discloses a laparoscopic ultrasound robotic surgical system wherein captured 2D or 3D ultrasound images can be displayed as clickable thumbnails that, when selected by a user, causes an auxiliary controller to engage the robotic arm to move (i.e. via rotation about a roll axis) the ultrasound probe to a stored position and orientation to capture ultrasound images and display them to a user.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793